Citation Nr: 0818758	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-18 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for respiratory problems, 
claimed as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
August 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claim for 
service connection for respiratory problems, claimed as 
secondary to asbestos exposure.

As set forth in 38 C.F.R. § 3.156(b), when new and material 
evidence is received prior to the expiration of the appeal 
period, it will be considered as having been filed in 
connection with the claim which was pending at the beginning 
of the appeal period.  In practical terms, this means that if 
a veteran reopens his claim before the appeal period ends 
following a prior final denial and submits accompanying 
evidence which would qualify as new and material evidence 
with that request, then the evidence must be considered as 
part of the first decision.  See Roebuck v. Nicholson, 20 
Vet. App. 307, 316 (2006); see also Muehl v. West, 13 Vet. 
App. 159, 161-62 (1999). 

Although the Statement of the Case indicates that this appeal 
stems from a September 2005 rating decision, the Board agrees 
with the RO that the claim must be considered by VA on a de 
novo basis which would include review of the initial denial 
of the veteran's claim in May 2004.  In a May 2004 rating 
decision letter, the RO denied service connection for 
respiratory problems, claimed as secondary to asbestos 
exposure.  In June 2004, the veteran submitted a reply 
statement and additional evidence including his December 1942 
Seaman's Certificate of Identification.  Because significant 
additional pertinent and material evidence was received at 
the RO within one year of the date of the mailing of the 
notice of the May 2004 determination, the RO was required to 
consider that evidence in connection with the veteran's 
initial January 2004 application for service connection 
because it is deemed as having been filed in connection with 
that claim.  See Jennings v. Nicholson, 509 F.3d 1362 (2007); 
Roebuck, 20 Vet. App. at 316; Muehl, 13 Vet. App. at 161-62.  

The Board also notes that a motion to advance this case on 
the Board's docket was granted in May 2008 due to the 
veteran's advanced age.  38 U.S.C.A. § 7102(a) (West 2002); 
38 C.F.R. § 20.900(c) (2007).


FINDING OF FACT

Although the veteran was likely exposed to asbestos during 
service, there is no competent medical evidence of record to 
show that a respiratory disability, to include as secondary 
to asbestos exposure were sustained in, aggravated by or 
otherwise related to the veteran's military service.


CONCLUSION OF LAW

The criteria for a grant of service connection for 
respiratory problems, to include as secondary to asbestos 
exposure, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in February 2004, December 2004, May 2005 
and May 2006.  The February and December 2004 letters fully 
addressed all notice elements and were sent prior to the 
initial AOJ decision in this matter.  The letters informed 
the veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 
(2007).  

VA and the veteran attempted to obtain the veteran's service 
medical records from the National Hansen's Disease Programs 
Health Data Center and U.S. Public Health Service.  An August 
2005 "Finding of Unavailability of Medical Treatment 
Records" shows responses were received in December 2004 and 
July 2005 from the National Hansen's Disease Programs Health 
Data Center.  A negative response was received from the 
Director of Public Health Services in February 2005.  The RO 
also requested service records and/or service medical 
treatment records or other documents to support his claim 
from the veteran in May 2005 and August 2005; however, the 
veteran did not provide any service medical treatment 
records.  The veteran's DD 214 is associated with the claims 
file.

In such circumstances, the Board has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991) (the BVA has a 
heightened duty in a case where the service medical records 
are unavailable).

The Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran in the 
development of his claims.  Under the circumstances of this 
case, additional efforts to assist him by obtaining service 
medical records would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (which holds that 
strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case and 
that such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); see also, Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (which holds that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) (2002) and 38 C.F.R. 
§ 3.159(c)(4) (2007).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the competent evidence of record does not 
establish that the veteran was diagnosed with a lung disorder 
for nearly 60 years following his military service, nor does 
the competent medical evidence of record establish that the 
veteran has been diagnosed with asbestosis or a lung disorder 
related to asbestos exposure.  Moreover, based on the 
competent evidence of record, there is no reasonable 
possibility that a medical opinion could assist in providing 
the evidence necessary to substantiate the veteran's claim as 
such an opinion would only be based on speculation.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA Outpatient 
Treatment Records from the Bay Pines, Florida VA Medical 
Center (VAMC).  The veteran submitted private treatment 
records from Dr. D.V. and negative responses for records 
requests were received from the Director, Public Health 
Service; National Hansen's Disease Programs; Dr. H.; U.S. 
Maritime Service Training School.  The veteran was not 
afforded a VA medical examination because there is no 
competent evidence of record establishing that the veteran's 
claimed respiratory condition had its origin in-service.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Merits of the Claim

The veteran claims service connection for respiratory 
problems due to exposure to petroleum fumes, cleaning 
chemicals and asbestos.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (2002); 38 
C.F.R. § 3.303(a).  A chronic disease shown as such in 
service, or within a pertinent presumption period under 38 
C.F.R. § 3.307, so as to permit a finding of service 
connection, or subsequent manifestations of the same chronic 
disease at any later date, however remote, is to be service-
connected, unless clearly attributable to intercurrent 
causes.  Continuity of symptomatology after discharge is 
required only where the condition noted during service (or 
during the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2007).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b) (2007).

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247 (1999).  Even when a disability is 
not initially manifested during service, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b) (2002); 38 C.F.R. § 3.303(d) (2007).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit-of-the-doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

In this case, the veteran claims that he was exposed to 
asbestos while serving in the U.S. Coast Guard Merchant 
Marines aboard the M.V. Reef Knot from March to May 1945.  He 
claims that he worked on the ship in the outfitting dock 
during construction and that some of his duties included 
working in areas where asbestos was being installed.  He 
stated the asbestos was visible in the air.  He also stated 
his respiratory problems were influenced by extensive 
exposure to petroleum fumes while cleaning tanks on the 
tankers M.S. Paul M. Gregg and the A.C. Ruble.  

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  M21-1, VBA Adjudication 
Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, 
Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 
(Dec. 13, 2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120 (1997).  VA must determine whether 
military records demonstrate evidence of asbestos exposure 
during service; whether there was pre-service, post-service, 
occupational, or other asbestos exposure; and whether there 
is a relationship between asbestos exposure and the claimed 
disease.

The Board finds that his contentions regarding potential in-
service exposure to asbestos while serving aboard the 
U.S.C.G.-Merchant Marines M.V. Reef Knot March to May 1945 
are plausible.  Therefore, for the purpose of this 
adjudication, the Board would concede the veteran may have 
been exposed to asbestos in service.  However, mere exposure 
to a potentially harmful agent is insufficient to be eligible 
for VA disability benefits.  The question in a claim such as 
this is whether disabling harm ensued.  The medical evidence 
must show not only a currently diagnosed disability, but also 
a nexus, that is, a causal connection, between this current 
disability and the exposure to asbestos in service.  Hickson 
v. West, 12 Vet. App. 247 (1999).

Keeping in mind its heightened duty to consider the 
applicability of the benefit-of- the-doubt doctrine and to 
assist the veteran in developing the claim because of the 
veteran's missing service records and SMRs, the Board must 
look beyond the normal parameters of military records and 
SMRs as sources of evidence to make a determination as to 
whether the veteran's respiratory disorder was incurred in or 
aggravated by his military service.  However, after a careful 
review of the record, the Board finds that the preponderance 
of the evidence is against entitlement to service connection 
for a respiratory disorder due to asbestos exposure or any 
other chemicals.  

The medical evidence of record includes treatment records 
from the Bay Pines VAMC dated in December 2004-January 2005 
which show the veteran underwent a pulmonary function test 
after complaining he was exposed to chemicals in service and 
wanted to see if he could be service-connected.  No wheezing, 
rales or crackles were noted.  He was diagnosed with venous 
insufficiency, hyperlipidemia, coronary artery disease, 
essential hypertension and sleep apnea.  None of the 
diagnosed disorders was determined to be related to asbestos, 
chemical exposure or military service in general.

The record evidence first shows the veteran was diagnosed 
with a severe obstructive airway disease associated with 
restrictive defect by a July 2005 private treatment report 
from Dr. D.V. of Pulmonary Medicine of Venice.  The report 
stated that the veteran reported he was in the Coast Guard 
Merchant Marines for four years during World War II during 
which time he was exposed to heavy fumes of petroleum, other 
toxic material and asbestos.  The physician stated that the 
veteran had no further toxic exposure following service and 
noted his occupation as an accountant.  On examination, the 
physician noted moderate to severe reduction in the veteran's 
ventilation, bilaterally, with expiratory prolongation and 
some wheezing.  No rales or dullness to percussion were 
recorded.  Pulse oximtery was noted at 95 percent on room air 
at rest.  Significant diffusion abnormality was also 
documented.  Dr. D.V. stated that from July 2003, the veteran 
had experienced a severe reduction in flow volumes consistent 
with severe obstruction and evidence of restrictive disease.  

Dr. D.V. diagnosed the veteran with severe obstructive airway 
disease associated with restrictive defect.  He opined that 
there is a possibility of strong lung damage due to chemical 
injury that the veteran suffered during his exposure to 
chemicals during World War II, though there is no way to 
prove it.  He noted that although the veteran smoked 
cigarettes, his history of smoking was limited enough to cast 
doubt over whether the veteran's smoking exposure was 
sufficient enough to create such great damage.  He further 
concluded that underlying bronchial asthma that was 
underdiagnosed over the years could have been the culprit, 
though there is not any proof for that either.

In assessing Dr. D.V's report, the Board notes that the 
examiner appears to be base his conclusions on the veteran's 
reported history of asbestos and chemical exposure during his 
military service.  Dr. D.V. did not offer a cogent rationale 
for his speculative impression, and post-service medical 
records do not reflect treatment for an asbestos-related 
disability either.  Indeed, he specifically indicated that 
there was no way to prove it.  

Service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2007); Obert v. Brown, 5 Vet. App. at 30, 33 (1993) (a 
medical opinion expressed in terms of "may," also implies 
"may or may not" is too speculative to establish a 
plausible claim).  Also weighing against the veteran's claim 
is the fact that the physician's opinion, dated in 2005, is 
the first record evidence of a respiratory disability, over 
60 years after his service discharge.  

Finally, with respect to the claim for service connection for 
a respiratory disorder based solely on exposure to asbestos, 
the medical evidence of record does not reflect treatment for 
either asbestosis or a pulmonary disability related to 
asbestos exposure.  The veteran does not have a current 
diagnosis of asbestosis or a record of symptomatology to 
indicate the presence of a chronic disability involving 
asbestos exposure.  The veteran's own statements that his 
exposure to asbestos caused his respiratory problems are the 
only evidence relating his current disability to asbestos.  
Lay evidence is only acceptable to prove the occurrence of an 
injury during active duty or symptomatology over a period of 
time when such symptomatology is within the purview of or may 
be readily recognized by lay persons.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  The Board finds 
the veteran is competent to attest to his observations of his 
disorder.  38 C.F.R. § 3.159(a)(2) (2007).  However, as a lay 
person, he is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder (i.e. that he currently has a respiratory 
disorder related to service) because he does not have the 
requisite medical expertise.  Routen; Espiritu.

The Board has also considered the veteran's statements 
regarding his exposure to various other chemicals and 
considered his contentions that his current respiratory 
disorder may be linked to such exposure.  However, without 
medical expertise, he is not competent to diagnose any 
medical disorder or render an opinion as to the etiology of 
his disorder.  See Espiritu, 2 Vet. App. at 494-495.  

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's service connection claim because 
there is no evidence of pertinent disability in service or 
for 60 years following service.  In view of the absence of 
complaints or findings of a respiratory disability in-service 
and the lack of diagnosis of the claimed disability until 
many years post-service, any opinion relating pertinent 
disability to service would certainly be speculative.  Again, 
service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  The duty to assist is not invoked, even under Charles 
v. Principi, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  16 
Vet. App. 370, 374-75 (2002); 38 U.S.C.A. 5103A(a)(2) (2002).

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the veteran is sincere in his belief 
that his respiratory disorder is related to military service.  
While the Board has carefully reviewed the record in depth, 
it has been unable to identify a basis upon which service 
connection may be granted.  The Board has also carefully 
considered the benefit-of-the-doubt rule in this case, but 
the preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See 38 U.S.C.A. § 5107 (2002); 38 C.F.R. § 3.102 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for respiratory problems, to include as 
secondary to asbestos exposure is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


